Citation Nr: 1233756	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include schizophrenia.

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to nonservice-connected (NSC) pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1978 to March 1979.  He also had active duty for training (ACDUTRA) service from March 1974 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen claims of entitlement to service connection for paranoid schizophrenia and for residuals of a right leg fracture.  This matter further comes before the Board from a June 2010 RO rating decision which denied service connection for PTSD.  

With regard to the Veteran's request to reopen the claim for service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include schizophrenia, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented or secured sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

With regard to the claim for service connection for a right ankle disability, as noted in the prior remand, the Board finds that the Veteran's petition to reopen his service connection claim for residuals of a right leg fracture is more appropriately characterized as a claim for service connection a right ankle disability

In August 2006, the Veteran testified at a hearing before a decision review officer (DRO) at the Cleveland RO.  In June 2010, the Veteran testified at a Travel Board hearing, before the undersigned Veterans Law Judge, at the RO. 

In August 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development, to include sending the Veteran a notice letter specifically pertaining to his new and material evidence claim, and making every effort to obtain his Social Security Administration (SSA) records.  Review of the record shows that the Veteran was provided an appropriate notice letter in November 2010, and that his SSA records were obtained and associated with the claims folder; thus, the Board is satisfied that there was substantial compliance with the August 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

In July 2012, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.  

As a preliminary matter, the Board notes it must first determine whether there is new and material evidence to reopen the claim for service connection for a claim of entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include schizophrenia.  There is no such preliminary requirement, however, as this claim relates to PTSD, since the PTSD claim was not considered in that prior May 2004 RO rating decision.  The Board acknowledges, based on his testimony in July 2012, that the Veteran claimed he is ultimately seeking service connection for a psychiatric disorder, which he claims includes schizophrenia and PTSD.  In the May 2004 rating decision, however, the RO denied service connection for schizophrenia, which did not include PTSD.  And because the factual basis of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury, claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases); see Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively, after there has been a finding of fact based upon competent medical evidence.  Clemons v. Shinseki, supra.  In the context of 38 U.S.C.A. § 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  Therefore, the Board finds that the Veteran's PTSD claim is more appropriately viewed as a separate claim and, as such, is not part of the new and material evidence claim.  As previously noted, the Board acknowledges the Veteran and his representative's arguments at the July 2012 hearing, to the effect that his schizophrenia and PTSD are intertwined, however, for reasons set forth above, the Board will consider them as separate issues herein.


FINDINGS OF FACT

1. A May 2004 RO rating decision denied the Veteran's claim of service connection for paranoid schizophrenia, essentially based on a finding that the Veteran's current paranoid schizophrenia was not shown by competent medical evidence to be related to active service.  The Veteran did not appeal this decision and it became final.

2. Evidence was received, since the RO's May2004 rating decision, which is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, other than PTSD, to include schizophrenia.

3. The Veteran did not engage in combat with the enemy, and has not alleged an in-service stressor related to fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of his service.

4. The Veteran's claimed in stressor events have not been corroborated by service records, or by other credible supporting evidence, and he has not provided sufficient information for VA to attempt to independently corroborate any such in-service stressor events. 

5. The competent and probative evidence of record fails to demonstrate that the Veteran has been diagnosed with PTSD based on a verified stressor that occurred during active duty service

6. Prior to the promulgation of a decision in this appeal, at a videoconference hearing in July 2012, the Veteran and his representative indicated that he wished to withdraw the appeal for nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1. The May 2004 RO rating decision, which denied service connection for paranoid schizophrenia, is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2011). 

2. Evidence received since the May 2004 Board decision is new and material as to the request to reopen the claim for service connection for a psychiatric disorder, other than PTSD, to include schizophrenia; thus, the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3. PTSD was not incurred in or aggravated by active military duty.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4. The criteria for withdrawal of a Substantive Appeal by the Veteran, concerning the issue of entitlement to nonservice-connected pension benefits, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of several letters sent to the Veteran in April 2003, August 2003, July 2008, April 23010, August 2010, and December 2010, that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the letter dated in December 2010, and other letters, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has PTSD that may be related to an in-service stressor event.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for PTSD, there is competent medical evidence of a current disability.  There is, however, no competent evidence of record (other than the Veteran's lay assertions) showing that his PTSD may be related to a verified in-service stressor event.  Although he has contended that his PTSD is related to an in-service stressor event, his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, regarding his reported in-service stressor events, as noted below, the Veteran's claimed stressors have been vague and non-specific and are not capable of corroboration.  As such, the Board concludes that the Veteran has failed to meet the requirements of McLendon with respect to the claim for service connection for PTSD and as such an examination is not necessary with regard to that element of the claim.

The Board also notes that in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  In this case, the Veteran has been informed of the evidence necessary to establish his eligibility for VA benefits and of the necessity of presenting new and material evidence along with that definition.  In that regard, the Board notes that a letter dated in November 2010 received by the Veteran adequately complied with the VCAA and subsequent interpretive authority, and that he has not been prejudiced by the notice and assistance provided.  Id.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  As noted above, a VA examination is not warranted or necessary for the claim for service connection for PTSD.  With regard to the claim for service connection for a psychiatric disorder, other than PTSD, and to include schizophrenia, as set forth below, a VA examination regarding that issue will be sought.  Thus, it appears that all obtainable evidence identified by the Veteran, relative to his claims, has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

By May 2004 rating decision, the RO found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for paranoid schizophrenia, essentially based upon a finding the Veteran's current paranoid schizophrenia was not shown to be related to service.  The Veteran did not appeal the May 2004 RO rating decision and it became final.

The evidence of record at the time of the May 2004 rating decision included service treatment records (STRs), VA treatment records, private treatment records, and lay statements.  

STRs showed that on a report of medical history, prepared in July 1978, in conjunction with an examination, the Veteran responded "yes" to having or having had depression or excessive worry and nervous trouble of any sort.  It was noted that he had been a patient in a hospital when he was treated for alcoholism during the month of April, and that mental treatment was included.  A treatment record, dated in December 1978, showed that the Veteran was a self referral, and his diagnosis was "habitual excess ETOH".  He voluntarily entered a program for counseling and rehabilitation for alcohol abuse.  A notation dated in February 1979  at the US Army Troop Medical Clinic, indicated "ADAPCP rehab success - more to follow up".  Thereafter, however, as indicated in his service personnel records detailed below, his alcohol counseling and rehabilitation program was deemed a failure and he was to be discharged due to alcohol abuse.  On a report of medical history, prepared in conjunction with his separation from service in March 1979, the Veteran responded "yes" to having or having had depression or excessive worry.  He responded "no" to having or having had nervous trouble of any sort.  In response to the question of whether he had ever been treated for a mental condition, it was noted that the Veteran had been treated in Cincinnati, Ohio, about six years prior, for a nervous problem.  The examiner noted that the Veteran had multiple complaints, without documentation.  On a report of mental status evaluation, dated in March 1979, the examiner circled "no" in response to the question of whether the Veteran had significant mental illness.  

Service personnel records show that in a memorandum from the Veteran's commander, Captain C., dated in March 1979, it was noted that the Veteran had voluntarily entered the CDAAC for alcohol abuse, but was a "CDAAC failure".  Captain C. further indicated that the Veteran had received an Article 15 in March 1979 for assaulting another service member, and wad been involved in several violent assaults, all involving alcohol.  It was also noted that the Veteran had been counseled on multiple occasions by his command and the CDAAC, but that he had not shown any desire to rehabilitate himself.  In March 1979, a progress report indicated that the Veteran had attended a rehabilitation and counseling program for alcohol abuse, but the counselor noted that he continued to drink and react violently.  In March 1979, the Veteran was discharged from service under the provisions of Chapter 9, because of alcohol abuse. 

In a VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action), it was noted that the Veteran had been admitted to a VA Hospital in May 1980, with diagnoses of schizophrenia and alcohol abuse.

By August 1980 rating decision, the RO denied service connection for a nervous condition, essentially finding that neither a psychosis or neurosis was shown (in the first post-service year) by the evidence of record.  The RO noted that the Veteran had showed treatment from May 1980 to the present at the VAMC, but that no earlier treatment was claimed.

A VA hospital summary (VA Form 10-1000) showed that the Veteran was admitted, for the first time, to Jefferson Barracks VA Hospital, from July to October 1980.  He complained of "seeing and hearing things", and that he wanted to learn how to gain self-control.  He believed his depression started in 1979, when he was a soldier in Europe, at which time his wife was filing for a divorce in the United States.  He admitted to alcohol abuse at that time, and reported he was subsequently discharged for "nerves" and alcoholism, after being in the service for eighteen months.  Since coming back to the States, the Veteran had had problems controlling his temper and remaining non-violent in stressful situations.  His discharge diagnosis was psychotic depressive disorder.  

By December 1980 rating decision, the RO indicated that a "reopened claim" was received in September 1980, and denied service connection for a nervous condition, essentially based on a finding that the evidence submitted warranted no change in the denial of service connection, as the Veteran was discharged from active duty in March 1979.  

Received in January 1981 was a VA hospital summary showing that the Veteran was hospitalized from May to June 1980, after complaining of auditory and visual hallucinations for the past several months.  He reported he first heard the voices in 1974, and that he sees and hears people talking about him.  The diagnoses at discharge included auditory and visual hallucinations (atypical psychosis), and alcoholism.  

By February 1981 rating decision, the RO, after reviewing the VA hospital report dated from May to June 1980, again denied service connection for a nervous condition, noting that there had been no evidence to warrant granting service connection for a nervous condition.  

A VA discharge summary showed that the Veteran was hospitalized for over two weeks in December 1985.  He was admitted with an eight hour history of increased agitation and feeling like he might want to hurt someone.  It was noted that he had a history of multiple psychiatric admissions over the past six years, and had a recent admission to Chillicothe VA, from which he had been discharged two weeks prior.  The diagnoses upon discharge included schizophrenia, paranoid type.

By March 1986 rating decision, the RO again denied service connection for a nervous disorder, noting that there had been nothing submitted to warrant granting service connection for a nervous disorder.  

A private psychiatric evaluation dated in October 1986, showed that the Veteran was brought in by police after he claimed he killed many people and may kill more and was more powerful than God.  His admitting diagnosis was atypical psychosis.  

In a statement dated in November 1986, the Veteran basically described the onset of his problems in service and after service.  He claimed that in 1978 he was in Germany, and received letters from his wife's lawyer saying she was suing him for divorce, on grounds of child molestation and wife beating, and that his son was being taken away, and he would have no visiting rights.  He claimed he asked to be able to go home to contest the divorce, but he was refused this.  He claimed he continued on with his duties, and that things were okay for awhile, but he remembered that when Christmas time drew near, something snapped inside of him.  He claimed that before then he was good soldier, but after that he no longer trusted anyone and began to get violent and aggressive toward everybody, and started to drink.  He reported he saw a counselor, which helped for awhile, but not very long.  He claimed he was advised it was better off for him to get out of the Army before he got into trouble, and that he was offered an "honorable discharge under the condition of alcohol" which he accepted.  He reported that after he got out of service, his violence continued, he started hallucinating, and he was hospitalized on several occasions.  He was involved in "a fight in a pool hall and a man got hurt pretty bad", and he claimed he went to jail after this.  

By February 1987 rating decision, the RO again denied service connection for a nervous disorder "based on new and material evidence", noting that the private treatment records submitted did not warrant a change in the prior denial and that psychosis was not found in service or in the presumptive period.

In a statement dated in July 1989, the Veteran indicated he believed his problems began when he was notified that his wife wanted a divorce and that he was being charged with child molestation, wife beating, and desertion.  He claimed he tried to get back to his family, but his Captain said no because they were on a training mission.  He claimed he could only recently talk about this "because of the medications and blocking out this problems".  He also claimed he was seeing a mental health doctor in the service "because they believed [he] was on drugs" and he claimed he "never used drugs".  

In a letter dated in September 1995, the RO advised the Veteran that with regard to his claim to reopen, they had attempted to obtain records from "Dr. Alsofrom", but that his letter was returned by the Post Office marked "forwarding order expired", and that the RO's letter to the Veteran explaining this had also been returned.  The RO advised the Veteran that he could reopen his claim at any time by submitting evidence not previously considered and that would tend to support his claim.  

Private inpatient treatment records from Anchor Hospital showed that in July 2001, the Veteran was hospitalized for stabilization and to work on his depression and addiction.  His chief complaints were listed as depression with psychotic features, psychosis, mood disorder with psychotic features, alcohol dependence, and substance abuse.  The assessment was that the Veteran may be rapidly cycling because he was irritable and paranoid today, but was not yesterday.  

VA treatment records dated from May 2003 through August 2003 showed that the Veteran received ongoing treatment related to his paranoid schizophrenia and other unrelated problems.

In August 2003, the Veteran submitted a statement (VA Form 21-4138) in which he indicated he would like to file for service connection for paranoid schizophrenia and that he received treatment at the Jackson VAMC for this condition.

In September 2003, the Veteran submitted a statement in which he indicated that as a result of what happened to him in service, he was prevented from living a productive life and maintaining a family, and that he could not keep a good job because when employers found out he had paranoid schizophrenia, he was laid off or fired for some reason, but he knew it was related to his schizophrenia.  He claimed that he found out later "through follow-up therapy" that his schizophrenia has been directly related to him being put in jail and institutionalized.  

Received in September 2003 from the Veteran was a VA Form 21-4142 (Authorization and Consent to Release Information to VA) in which he indicated he was treated at a VA Hospital in "Giebien Germany" from 1978 to 1979 for an "undetermined" condition, and that he was discharged for this.  The Veteran also reported that as a result of what started to happen to him in service, his company commander said to him that he could not determine what was wrong with the Veteran, because he was a good soldier, and that he would be discharged so that he could get proper treatment.  The Veteran claimed that at the time he did not know the military was supposed to help him if anything happened to him in service. 

In a statement dated in October 2003, the Veteran contended that his mental illness occurred between April 1977 and April 1978.  He claimed that his company commander, Captain C., was the first person to notice.  The Veteran claimed that Captain C. stated to him, in 1978, that something had happened to him, that he could not help him, that the Veteran was his best soldier, and that he should go home so that he could deal with his problems.  

As noted above, by May 2004 rating decision, the RO found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for paranoid schizophrenia, essentially based upon a finding the Veteran's current paranoid schizophrenia was not shown to be related to service.  The Veteran did not appeal the May 2004 RO rating decision and it became final.

Evidence received since the May 2004 RO decision consists of VA treatment records, private treatment records, SSA records and the Veteran's statements.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

A discharge summary from University Hospital showed that the Veteran was hospitalized for a week in September 1985.  He was brought to the hospital early in the morning, by police, who reported he had collided his car with eight cars and was found on a neighbor's porch, howling and growling, and resisting arrest.  He reported having a long history of symptoms and a violent history that started at age 10, and described episodes where he would become enraged, lose control, and not remember any of the things he did.  He had been in and out of psychiatric hospitals with a number of diagnoses, including bipolar affective disorder and schizophrenia. It was noted that he had a psychotic break in 1979 while stationed in Germany.  It was also noted that he had three admissions to the Cincinnati VA Hospital in 1980, two admissions to the St. Louis VA Hospital for psychotic depression, and in 1982 was admitted to the Miami VA Hospital where he was diagnosed with, and treated for, multiple personality disorder.  The discharge diagnoses included multiple personality disorder, rule out malingering; and antisocial personality disorder, provential diagnosis.  

In a statement dated in August 2004, the Veteran claimed that although a document indicated he was discharged from service for abuse of alcohol, that was not true.  He claimed his company commander, Captain C., advised him that he did not know what had happened to the Veteran, but indicated that the Veteran was changing and would be better equipped to deal if he was back in the States.  

VA treatment records showed that in October 2005, the Veteran was seen at the Alexandria VAMC to establish his care there, and he reported a history of schizophrenia since 1980.  

In a statement dated in November 2008, the Veteran claimed that in 1979 there was no such diagnosis of paranoid schizophrenia, and that he was discharged from the Army in 1979 because of some type of mental illness that occurred while he was serving in Germany, which was diagnosed as manic depression first and later progressed to schizophrenia.  

In June 2010, the Veteran testified that his mental condition was triggered in service by a first sergeant who reportedly wanted the Veteran out of the service.  He reported that he was in Alpha company, which competed with Bravo company in pool tournaments, and he was tapped to play pool against a guy from the Bravo company.  He claimed that "it didn't fly very well", that there was a big fight, that this other guy got hurt, that it was discovered that his guy was a first sergeant, and that the Veteran had been the one to hurt him.  He also testified that prior to 1981, he noticed he was having difficulties and mood swings, and that in 1982, after people were complaining about him, he met with a therapist.

Records from the SSA showed that the Veteran received SSA disability benefits, and that his disability began in May 1994, and the primary diagnosis was paranoid schizophrenic and other psychotic disorders.  Included with the records from the SSA were several private medical reports.  A psychiatric evaluation dated in January 1986, noted that the Veteran could not give an exact onset of his psychiatric problems, but had been in multiple psychiatric facilities since the age of 25.  The examiner's impressions were severe borderline personality disorder, multiple personality disorder, and schizophrenia disorder.  A discharge summary from John F. Kennedy Memorial Hospital Inc. showed that the Veteran was hospitalized from February to March 1987 for detoxification, and the primary diagnosis was reactive depression associated with use and abuse of alcohol and drugs.  

In July 2012, the Veteran testified that he was sent to Germany in service in May 1978, and that while there he had a confrontation with the First Sergeant who reportedly threatened the Veteran and asked other guys in the unit (who were friends with the First Sergeant) to make life hard for the Veteran.  He testified he had confrontations with these guys and received an Article 15 for a confrontation with one of them.  He testified that his Captain got involved, and that he got so frustrated once that he went on top of the barracks, but they thought he was going to commit suicide and sent him to a mental facility in Giessen, Germany where he stayed overnight for an evaluation.  The Veteran further claimed that when he came back, the Captain said he was going to put the Veteran out of service because it was better for him to take care of these problems at home.  He testified he thought his PTSD started when he was in Germany, when a First Sergeant threatened him and put other guys on him, causing the Veteran to always watch his back.  

Further, in July 2012, the Veteran testified that his Captain put him out of service seven months early so that he could go home and get treatment.  He claimed that when he got home, he started having anger problems and other issues, such as fighting, right away, and was hospitalized in 1981 with manic depressive.  He claimed that his manic depression, PTSD, and schizophrenia were all intertwined, and that they were part of the same incident that took place, and that he continued to have anger issues and problems since then.  The Veteran and his representative basically claimed that his mental health problems started in service in 1979 and that he continued to have mental health problems since 1979.  He testified that he was put in the hospital in Germany for a mental health problem, that he did not have these issues prior to 1979, and that he did not know if he was given a diagnosis in service when he was hospitalized, but that his papers were given to his Captain, who reportedly then told the Veteran that there was something wrong in his head.

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).  To that end, the Board notes that the Veteran has essentially contended that his current psychiatric disorder, schizophrenia, had an onset in service, but was not diagnosed until after service, and that after service he continued to receive treatment for his psychiatric disorder.  The Veteran has essentially described a continuity of symptomatology and treatment, related to his schizophrenia, since his period of active service that ended in March 1979.  The Board acknowledges that the Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  These reports of a continuity of psychiatric symptomatology suggest a link between his current complaints regarding schizophrenia and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  In addition, while STRs do not show treatment for a psychiatric disorder per se, on reports of medical history, the Veteran responded "yes" to having, or having had depression or excessive worry or nervous trouble of any sort, and there were notations that he had received mental health treatment in the past.  Additionally, there are treatment records showing that the Veteran was diagnosed with and treated for a variously diagnosed psychiatric disorder starting in May 1980 - just 14 months after his separation from service.  Thus, the Board finds that the Veteran's contentions - when considered with the competent medical evidence of record - tend to suggest that a current psychiatric condition may be related to service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, supra.  

The Board concludes that the Veteran's post-service contentions are new in that they were not previously considered in the May 2004 RO rating decision.  Moreover, his statements are material in that they specifically relate to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia, that is, a current psychiatric disability and a relationship between such disability and service.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.  Therefore, as new and material evidence has been received, the claim for service connection for schizophrenia is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board also notes that the reopened claim has been expanded to encompass all psychiatric disorders, as the record reflects that although the Veteran has primarily been diagnosed with and treated for schizophrenia, there have been other psychiatric diagnoses, rendered.  Clemons v. Shinseki, supra.  With regard to PTSD, as set forth below, the Board notes that a claim for service connection for PTSD is subject to a separate regulatory scheme and has a separate factual basis than a generic psychiatric condition.  Moreover, the claim for service connection for PTSD will be denied herein, and, therefore, will not be considered as part of the reopened claim.  

III. Claim for Service Connection for PTSD

1. Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997)..  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396   (1996). 

The VA regulation at 38 C.F.R. 3.304(f) was amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3).  The issuance of the amended 38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

The Board is not required to accept the Veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

2. Factual Background and Analysis

The Veteran essentially contends that he has PTSD as a result of several reported, but somewhat vague, in-service stressor events, primarily involving confrontations he had with a First Sergeant and others who the First Sergeant had reportedly sent out after the Veteran, as well as an incident involving another First Sergeant who blamed the Veteran for breaking his leg.  

In considering the Veteran's claim for service connection for PTSD, the Board initially notes that his STRs show no report or finding of PTSD.  

Post-service, VA treatment records showed that in July 2005 the Veteran underwent a PTSD screen which was negative.  A discharge summary showed that he was hospitalized from October to November 2006, and the discharge diagnoses included paranoid schizophrenia; h/o alcohol dependence (partial remission); r/o SAD (currently hypomanic); and paranoid personality disorder.  It was noted that the Veteran had asked many times to be referred to PTSD clinic to help him deal with his past experiences; however, it was felt by the medical team that he was not a true PTSD candidate because he could not explain his symptoms or pinpoint any particular trauma that he would like help with. 

VA treatment records dated from 2008 through 2012 (which are contained in the claims folder and also in the Veteran's Virtual VA efolder) showed that the Veteran was seen for periodic follow-up and individual psychotherapy for his PTSD, as well as his otherwise variously diagnosis psychiatric disorder.  In January 2008, it was noted that the Veteran did not meet the criteria for a PTSD diagnosis.  In March 2008, however, a diagnosis of PTSD was rendered.  It was initially noted, however, that the Veteran had been assessed for PTSD "some time ago with no follow up".  He had reported his divorce as his most stressful event, however, based upon this trauma, he was not diagnosed with PTSD.  He reported he had many more traumas which were life threatening and troublesome, and he was to meet for another Clinician Administered PTSD Assessment to determine level of symptoms based upon additional trauma.  At that time, he reported two incidents, both unexpected and distressing involving the accidental death of friend at age 14 or 15 and the accidental death of a fellow soldier during a training exercise while in the military.  In August 2008, the Veteran reported that receiving notification of divorce from his wife while serving in Germany resulted in him not receiving correct discharge from the Army.  The diagnosis was PTSD, current/in remission.  In November 2009, he was admitted to a PTSD residential treatment program, and his diagnoses included PTSD.  In August 2010, the assessment included PTSD and psychotic disorder, NOS.  In September 2010, the assessment was schizophrenia and PTSD per history; and baseline, stable, and it was noted that he would continue with the PTSD residential program.  In September 2011 and February 2012, the assessment was PTSD and it was noted that the Veteran appeared to be at baseline.  

A letter from a VA psychiatric nurse practitioner, dated in March 2010, revealed that the Veteran was a patient in the PTSD Residential Program at the Cincinnati VAMC, and that he had been admitted to the program in January 2010.

Received from the Veteran in April 2010 was an informal claim for service connection for PTSD.  

Received from the Veteran, in May 2010, was a statement in which he claimed that in the Winter of 1978, while he was stationed at "the Rock in Kirsh Goen German", he was involved in an "incident" with a First Sergeant who reportedly "would not let it go away" and threatened "to make [the Veteran] quit the Army" or would make sure that the Veteran "would never leave . . . alive and free".  The Veteran claimed that after that, many attempts were made to hurt or harm him, to the point that he began to fear for his safety and even his life.  He further claimed that the friction between himself and the First Sergeant became so intense that his company captain, Captain C., had to give the Veteran an early discharge to protect him.  The Veteran indicated that "not knowing that something had happened to [him]  mentally", he came home, and life had been "hell" ever since then, from jails, to hospitals, to mental institutions.  

Also received from the Veteran in May 2010 was a Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), in which he indicated that in December 1978, while stationed at the 82nd Airborne Ranger Battalion at Kirsh Goen, Germany, he was off duty and his comrades talked him into playing in a pool tournament against a First Sergeant B. of another company, because he was the champion player.  The Veteran claimed he beat the First Sergeant at pool, after which the First Sergeant started a fight in which his leg was broken, and he blamed the Veteran for this.  He claimed the First Sergeant swore to get even with the Veteran from that day on, and that his career went down from there.

In June 2010, the Veteran testified that his service stressors involved the incident with the First Sergeant, and when it was held back that his wife had filed for divorce from him and that he was being "relieved" of his children.  He also reported when he returned he thought his career was over in the military, and that he did not want to get in any one's way so he started getting into trouble.  

In a memorandum dated in June 2010, the JSRRC (U. S. Army and Joint Services Records Research Center) coordinator at the RO made a formal finding of lack of information to corroborate stressors associated with the Veteran's claim for service connection for PTSD.  It was noted that the RO had determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC and/or insufficient for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

Received from the Veteran in December 2010 was a lengthy statement in which he described the experiences and events from service that "may have contributed" to his mental illness and "led to his early discharge" from service.  The Veteran claimed he did not sign up for active military duty, but joined the National Guard, and served there until an incident with a Mess Sergeant regarding the Veteran's "race", and that whenever the Mess Sergeant called him "African American" or a "black man", the Veteran would correct him.  This reportedly became a problem, and the Veteran believed this led to him being sent to active duty, and also what was written in a letter that reportedly followed him to active duty.  He claimed he was shipped out to Germany with a letter that he did not know would make his life a living "hell".  He claimed that when he arrived at the new unit, the first five to six months were not so difficult, but he knew that the First Sergeant did not care for him and said things to him.  He further claimed that the First Sergeant began to have some bigger GI's fight with the Veteran, but that nobody could best him, and he believed this made the First Sergeant even more determined to get rid of him.  He claimed that the First Sergeant told him that if he did not get out of service, he would see to it that the Veteran never got out.  He claimed he was picked on and if he responded he was given KP duty, but that he could deal with the aggravation of other soldiers trying to beat him.  He claimed that one day in October 1978, while on the rifle range, he was almost shot in the head when the soldier next to him suddenly jumped up screaming and firing with his weapon on automatic, and that later that week the First Sergeant passed the Veteran and stated "you get the message?".  The Veteran claimed that this was when he first became paranoid, and that Private G. and PFC V. noticed he was not sleeping much.  The Veteran claimed that the First Sergeant sent him out to do guard duty at the motor pool without a weapon, and that he and Private G. encountered intruders one night and had only one weapon.  He also claimed that on another occasion a terrorist tried to blow up a helicopter and he had to investigate without a weapon.  

Further, in the lengthy statement received from the Veteran in December 2010, he claimed that Jimmy Carter came to their unit because they were on standby for deployment to Iran, and that he was unloading body bags and the First Sergeant looked at him and said to make sure he got a comfortable one.  He claimed he was looking forward to going to Iran because he was becoming afraid for his life with his own people, and that by this time his mood changes had become noticeable and he stayed to himself.  He indicated that the final straw was when the First Sergeant gave him a letter in February 1979, that was dated in December 1978 and had been opened, and was from the Cincinnati Divorce Court saying he was divorced from his wife with no rights to see his son.  The Veteran also claimed that the First Sergeant got the Bravo Company's First Sergeant to harass and threaten him.  He claimed that the Bravo Company's First Sergeant and his men jumped the Veteran at a pool tournament, and his leg was broken by being thrown against a radiator, and the Veteran got the blame for it.  He claimed that the First Sergeant convinced the company commander that the Veteran was doing drugs, and he was sent for testing but no drugs were found in his system.  The Veteran claimed that after that, Captain C. told him that he did not know what was happening to the Veteran, but that something was terribly wrong and the best place for him was back in the States so he could get the help he needed.  The Veteran claimed he did not know he was being discharged at that time, and thought he was being sent back to the States to finish his term of service.  He also claimed he was discharged 7 months prior to his ETS in November 1979, and that he did not know anything about mental illness at that time and had no clue he was suffering from PTSD, but knew he had never trusted anyone, could not work for anyone, and had not had any successful relationships, since then.  He claimed that since then he had been in and out of hospitals, mental institutions, and jail.

In July 2012, the Veteran testified that he was sent to Germany in service in May 1978, and that while there he had a confrontation with the First Sergeant who reportedly threatened the Veteran and asked other guys in the unit (who were friends with the First Sergeant) to make life hard for the Veteran.  He testified he had confrontations with these guys and received an Article 15 for a confrontation with one of them.  He testified that his Captain got involved, and that the Veteran got so frustrated once he went on top of the barracks, but they thought he was going to commit suicide and sent him to a mental facility in Giessen, Germany where he stayed overnight for an evaluation.  The Veteran further claimed that when he came back, the Captain said he was going to put the Veteran out of service because it was better for him to take care of these problems at home.  He testified he thought his PTSD started when he was in Germany and the First Sergeant threatened him and put other guys on him, causing the Veteran to always watch his back.  He testified that his Captain put him out of service seven months early so that he could go home and get treatment.  He claimed that when he got home, he started having anger problems and other issues, such as fighting, right away, and was hospitalized in 1981 with manic depressive.  He claimed that his manic depression, PTSD, and schizophrenia were all intertwined, and that they were part of the same incident that took place, and that he continued to have anger issues and problems since then.  The Veteran and his representative basically claimed that his mental health problems started in service in 1979 and that he continued to have mental health problems since 1979.  He testified that he was put in the hospital in Germany for a mental health problem, that he did not have these issues prior to 1979, and that he did not know if he was given a diagnosis in service when he was hospitalized, but that his papers were given to his Captain, who reportedly then told the Veteran that there was something wrong in his head.

In considering the Veteran's claim for service connection for PTSD, the Board initially notes that in this case, there is no evidence that he had combat service for the purposes of the controlling regulations.  Rather, he contends his PTSD stems from multiple non-combat stressors, which generally pertain to his experiences with a certain First Sergeant.  The Veteran has reported that a First Sergeant threatened him and enlisted other service members to threaten and fight the Veteran.  He also indicated that this First Sergeant gave him a letter in February 1979, that was dated in December 1978 and had been opened, notifying him that he was divorced from his wife with no rights to see his son.  He has also reported that he played another First Sergeant in a pool tournament, and after beating him in pool, there was a fight and the First Sergeant broke his leg and blamed the Veteran.  However, since combat status has not been established, and the Veteran's reported in-service stressors do not appear to involve hostile military or terrorist activity to fall within the purview of the new version of 38 C.F.R. § 3.304(f)(3), his statements alone cannot constitute conclusive evidence of the occurrence of the in-service stressor.  

As such, the Veteran's stressors must be objectively verified through independent means to constitute a confirmed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997); see also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  Further, in such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau, 9 Vet. App. at 389-95 (1996); Cohen, 10 Vet. App. at 128.  The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third-party individuals.  See Cohen, 10 Vet. App. at 143.  

A review of the Veteran's service personnel records show that during his period of active duty service from 1978 through 1979, he struggled with problems related to alcohol abuse, including episodes of violence and fighting, and although offered counseling and rehabilitation, he was ultimately discharged due to alcohol abuse.  There is no indication of any problems he had with any First Sergeant, no indication that his being notified of his divorce caused his problems, or that his commanding captain discharged him home to deal with problems other than alcohol abuse. 

The Board notes that in June 2010, the RO made a formal finding of insufficient information to verify the Veteran's claimed PTSD stressors.  After a careful review of the Veteran's contentions and reported in-service stressors, the Board agrees with this finding.  While the Veteran has somewhat consistently attributed his PTSD to problems he had in service due to interactions he had with two different First Sergeants, the Board notes that these "interactions" are basically unverifiable, as the Veteran has not indicated that any of these interactions were documented or were the subject of any treatment he may have received in service.  Moreover, the Veteran seems to assert that his commander, "Captain C." was complimentary of the Veteran and said he was a good soldier and was being sent home where he would better be able to deal with his problems, however, the record shows that the Veteran's alcohol abuse in service was the primary factor for his problems, and was also the reason he was discharged early.  For these reasons, the Board finds that an in-service noncombat stressor sufficient to cause PTSD has not been verified.  

Additionally, the Board notes that on review of the numerous medical records regarding the Veteran's diagnosis of and treatment for PTSD, none of these treatment records could be construed as supporting his contention that he has a current diagnosis of PTSD based on his current reported in-service stressors.  It appears that the Veteran was diagnosed with PTSD in 2008, based on his report at that time of two accidental deaths - of a friend and of a fellow servicemember.  Thereafter, the Veteran continued to receive treatment for PTSD, but at no time was this diagnosis linked to any report of stressors involving any First Sergeant during service.  Thus, although the Veteran has a diagnosis for PTSD and has presented VA treatment records showing ongoing current treatment for PTSD since it was diagnosed, this diagnosis is based on unspecified and inconsistent stressor information.  

To the extent that the Veteran may be claiming continuity of symptomatology for his diagnosed PTSD, the Board notes that there has been no showing of continuity of symptoms of PTSD since service and any claims to that effect are not credible.  (It is acknowledged that PTSD can be of delayed onset, and need not manifest in service or be contemporaneous with duty.  Nevertheless, in the instant case, the Veteran asserts that he has had PTSD continuously since service separation. Thus, the Board will consider his statements as to onset.)  While lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, supra.  This would include weighing the absence of contemporary medical evidence against lay statements.  Additionally, whether lay evidence is competent and sufficient in a particular case is a factual issue.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992); see also Barr v. Nicholson, supra.

Here, the Board finds that, while the Veteran has essentially asserted that he has had PTSD since service, he has not demonstrated the medical knowledge required to establish an etiological nexus between PTSD and service.  See Espiritu v. Derwinski, supra; see also 38 C.F.R. § 3.159 (a)(1).  Therefore, although the statements of the Veteran in support of his PTSD claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder of PTSD and his period of service.  Further, to the extent that the Veteran's statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service may be credible, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that the Veteran's treatment records do not reflect a diagnosis of PTSD until 2010, many years after service, weighs heavily against the claim he now makes that he has had PTSD ever since service.  The Board is not holding that corroboration or continuity is required; rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Further the Board notes that while the Veteran has clearly had treatment for a variously diagnosed psychiatric disorder, to include schizophrenia, prior to 2010, there was no mention of any PTSD and or any mention of any in-service traumatic event involving combat, hostile military or terrorist activity, or an event capable of verification or corroboration.  As such, any assertion by the Veteran as to continuity of symptoms is not credible.  The Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333(Fed. Cir. 2000).

The Board acknowledges that the Veteran has been diagnosed with schizophrenia and other psychiatric disorders, and that the Court has held that a claim for a psychiatric disorder encompasses any other separate psychiatric diagnoses in the record.  Clemons v. Shinseki, supra.  In that regard, the Board has addressed the issue of service connection for a psychiatric disorder, to include schizophrenia, in the remand below. 

In reviewing the evidence, the Board stresses that there is no evidence corroborating the alleged stressors, nor is there sufficient information of record to attempt to verify the alleged stressors.  Further, the Veteran statements have been vague and no credible or specific information to use to conduct a meaningful verification search has been provided.  As such, there is no confirmation of a non-combat stressor upon which the Veteran's PTSD claim is based, and per applicable law, there must be a verified stressor underlying a clinical diagnosis of PTSD.  The fact that one or more treatment professionals have diagnosed PTSD offers insufficient factual support for the Veteran's claim; as without a verified stressor, therefore, service connection for PTSD cannot be substantiated.  

As there is no credible supporting evidence of an in-service stressful event which qualifies as a PTSD stressor, upon which a diagnosis of PTSD may be made, the preponderance of the evidence is against the claim for service connection for PTSD, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Entitlement to NSC Pension Benefits

At the videoconference hearing in July 2012, the Veteran and his representative indicated that the Veteran wished to withdraw his appeal for NSC pension benefits.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran and his representative have withdrawn the appeal for NSC pension benefits; thus, there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review this appeal and it is hereby dismissed.


ORDER

New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, other than PTSD, to include schizophrenia; to this extent only, the appeal is granted. 

Service connection for PTSD is denied.

The appeal for NSC pension benefits is dismissed.


REMAND

1. Service Connection for a Psychiatric Disorder, other than PTSD

After reviewing the record, the Board concludes that further evidentiary development is needed to address the reopened claim of entitlement to service connection for a psychiatric disorder, other than PTSD, to include schizophrenia.  In that regard, STRs show notations made by the Veteran that he had depression or excessive worry and nervous trouble, and that he received some mental health treatment.  He has contended that after service he continued to have psychiatric problems, and VA and private treatment records show that he received treatment for his variously diagnosed psychiatric disorder from May 1980 to the present.  The Court has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, supra.  Therefore, the Board concludes that on remand, VA should obtain a medical opinion regarding the probable etiology of the Veteran's current psychiatric disorder, other than PTSD, pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, supra. 

2. Service Connection for a Right Ankle Disability

The Veteran essentially contends that he has a current right ankle disability that is related to a right ankle injury he reportedly sustained in 1974 during a period of ACDUTRA.  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

STRS show that in a Statement of Medical Examination and Duty Status (DA Form 2173) it was noted that on March 12, 1974, the Veteran had an injury in which he sprained his right ankle while playing basketball, and was admitted to the U.S. Army Hospital at Fort Polk.  The injury was noted to be in the line of duty.  An x-ray was done, however, the results were not specifically noted.  The Veteran was then released on March 15, 1974, back to duty, with a short leg walking cast, and the diagnosis was right ankle sprain.  On a document titled "Medical Condition - Physical Profile Record" (DA Form 3349), dated March 22, 1974, it was noted that the Veteran was found to be medically qualified for full duty, and that his ankle sprain had resolved.  STRs further show that in December 1978, the Veteran was seen for complaints of right foot pain for two days.  He reported he dropped a 50 cal. gun on his right foot, and he complained of pain with walking.  An x-ray was within normal limits, and the assessment was bruised big toe, right foot.  On a report of medical history, prepared in February 1979, in conjunction with his separation from service, he responded "no" to having or having had foot trouble. In response to the question of whether he had ever been a patient in a hospital, it was noted that the Veteran had a broken ankle at Fort Polk in 1974.  

VA treatment records showed that in February 1996, the Veteran presented because of soreness of the right ankle and foot.  It was noted he had a fracture two months ago, was treated in a hospital in Atlanta, and had a cast.  He removed the cast after two weeks, and now was requesting therapy.  The assessment was resolving right ankle, and right ankle views were noted to be negative.  

In a statement dated in February 2003, the Veteran claimed service connection for his right leg, which he claimed he broke while on active duty at Fort Polk, Louisiana "around 1974".  

A VA treatment record showed that in February 2003, the Veteran complained of right ankle pain.  It was noted that he had a history of an old fracture of the right ankle in 1974, and denied any new injury of the right ankle.  An x-ray report revealed mild to modest arthritic change at the right ankle joint, and a fragment adjacent to the medial malleolus which may represent an old fracture site.  It was also noted that there appeared to be some deformity of the calcaneus and distortion of the talocalcaneal joint suggesting trauma may have involved this area.  

A June 2006 VA x-ray of the right ankle revealed fusion of the inferior aspect of the medial malleolus with the talus, which may be due to previous trauma since a bony fragment, probably un-united, is present just below this region, as well as osteophytic spurs.  

Received in July 2008 was a document, referred to as a "petition", that was signed by 15 of the Veteran's family and friends, attesting that they had known the Veteran since before he entered service in 1974 and that "he had no injury to the right leg, nor did he have a limp until he returned".  Also received in July 2008 was a statement from T.L.F. who reported that he had know the Veteran for most of his life, that he had served with the Veteran in the "Cincinnati Reserves", that he recalled that the Veteran was injured when he returned to Cincinnati from active training with a cast on his right leg, and that prior to that injury the Veteran was the fastest runner in the battalion.

In June 2010, the Veteran testified that he injured his right ankle playing basketball in service.  He testified that he had no post-service injuries.

In July 2012 the Veteran testified that he injured his right leg in the National Guard at Fort Polk, and he was sent to the infirmary where x-rays showed two ankle bone fractures.  He testified he spent two weeks in the hospital, was casted, and did limited physical fitness testing.  He testified he was given a non-walking cast.  He claimed that two weeks after he got out of service in 1974, he went for treatment and had the cast taken off, and that he had a lot of issues with the ankle.  He testified that when he entered service in 1978, his ankle swelled sometimes, and he would put a salve on it to make the swelling go down.  He claimed that since 1979 he had swelling and giving out in his right leg, and had had treatment since then.  He testified he received treatment in Alabama from 1985 through 1989; in Florida from 1989 through 1990; in Atlanta from 1990 through 1999; in Mississippi from 1999 through 2004; in Louisiana from 2004 through 2005; and in Ohio from 2005 through the present.  He testified he did injure his right leg -- after the in-service injury in 1974.  He reported he was at work and stepped down off a machine, his right ankle went out on him and he twisted his ankle.  He testified he had right ankle instability and that in 2005 VA gave him an ankle brace, and VA had suggested surgery because of his right ankle disability.  

Thus, in light of the evidentiary posture of this case, the Board finds that additional development is warranted prior to the Board rendering a decision in this matter.  First, the Veteran should be provided an opportunity to provide detailed information regarding post-service treatment he may have received for his right ankle.  Second, in light of the apparent diagnosis of a current right ankle disability, the suggestion (by the Veteran's lay statements and lay statements by others) of a connection between the Veteran's first period of service (ACDUTRA) in 1974 and his current right ankle disorder, STRs which show the Veteran injured his right ankle in 1974, and in considering the evidence of record in the light most favorable to the Veteran, the Board finds it necessary to afford him a VA examination regarding the probable etiology of any current right ankle disorder.  See McLendon v. Nicholson, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In the report, the VA examiner must acknowledge and discuss the Veteran's report of a continuity of right ankle symptoms since service, as well as the absence of symptoms noted in the STRS dated in 1978 and 1979, and the Veteran's post-service right ankle injury in 1996.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to submit any information regarding treatment he received for his right ankle disability, from 1974 to the present.  With any assistance needed from the Veteran, obtain any pertinent records and associate them with the claims folder.  Document in the record any unsuccessful attempts to obtain relevant evidence.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current psychiatric disorder, other than PTSD.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should note that such review was accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current mental disorder(s) developed as a result of or had an onset in service.  

a. Any opinion(s) provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  

b. In offering any opinion, the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's psychiatric symptoms he has experienced since service.  If any question cannot be answered without resorting to pure speculation, this should be stated, with an explanation as to why it is so. 

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right ankle disorder.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  The claims folder must be made available to the medical examiner for review, and the examination report should indicate whether such review was performed.  

a. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any current right ankle condition arose in or as a result of service or is such a relationship to service unlikely (i.e., less than a 50/50 probability).  

b. Any opinion provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's right ankle symptoms he has reportedly experienced since 1974, as well as the Veteran's period of service from 1978 through 1979, and the post-service right ankle injury.  If any question cannot be answered without resorting to pure speculation, this should be stated, with an explanation as to why it is so.  If any question cannot be answered without resorting to pure speculation, this should be stated, with an explanation as to why it is so. 

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


